DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
The drawings are objected to for the following reasons:
The use of shading in Fig. 1 and 3 does not aid in understanding the invention and it reduces legibility.  In particular, element 110 is shaded making it appear grayed out.  See 37 C.F.R. 1.84(m).
The unlabeled rectangular boxes 102, 104, 302, 304, and 3nn shown in Fig. 1 and 3 should be provided with descriptive text labels.  See MPEP 608.02(b).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
In par. 14, “broadband link 112” should be replaced with “broadband link 114” to match Fig. 3.
In par. 15, lines 1 and 4, “server/repository 114” should be replaced with “server/repository 112” to match Fig. 3.
Appropriate correction is required.
Claim Objections
Claims 6 and 16 are objected to because of the following informalities:  
In line 4 of claims 6 and 16, the examiner recommends to replace “the prohibition the identified state” with “the prohibition of the identified state” to improve grammar.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1 and 11 recite the limitations "the plurality of media devices" in line 3 and “the state” in line 7.  There is insufficient antecedent basis for these limitations in the claims.
Claims 2-10 and 12-20 are rejected as being dependent on indefinite claims 1 and 11.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9-15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Addair et al. (US 2010/0071011 A1) in view of Stanek et al. (US 2007/0050836 A1).
Regarding claims 1 and 11, Addair teaches: A system and method for ensuring media device stability [(abstract)], the system comprising: 
at least one repository comprising at least one memory and at least one processor [Receiving Device Health Manager ("RDHM") 100 comprising a memory 501 and CPU 503 (par. 61, Fig. 5)] and 
at least one network linking the repository to the plurality of media devices [network 550 linking the RDHM to receiving devices 555 (par. 62, Fig. 5).  Receiving devices 118 provide audio and video (par. 14-16, Fig. 1)] 
wherein the at least one processor is adapted to: receive, via the at least one network, a plurality of information transmissions, each of which originated from one of the plurality of media devices [receive operational state data from the receiving devices 118a-118c (par. 36, Fig. 2 and 5)] and is representative of the state of the originating media device prior to the originating device becoming unstable [operational state of the device, such as signal strength, hardware conditions, software conditions, connectivity conditions, operating environment information, receiving device temperature (par. 37, Fig. 3).  A degraded operational state, such as the receiving device is no longer capable of recording programs due to a fatal disk condition, such as a hard disk read/write head crash (par. 47-48, Fig. 3)] 
store the received plurality of information transmissions in the at least one memory [store the received operational state data as operational state data 204 (par. 36, Fig. 2, 3, and 5)]
analyze, upon determining that information transmissions have been received from a predetermined number of unique media devices, the information within each received information transmission [processing the information from multiple receiving devices in a batch manner (par. 81, Fig. 3 and 6).  Analyzing the operational state data from receiving devices 118a-118c to determine whether one or more of the receiving devices 118a-118c is experiencing, or has experienced, a degraded operational state (par. 38, Fig. 1)] 
identify the state of the media devices [determine the devices are in a degraded state (par. 38 and 48, Fig. 1 and 3)] 
generate a command prohibiting each of the plurality of media devices from entering the identified state [performing a corrective action to correct the degraded state, such as the customer service agent 210 remotely accessing (e.g., via a network) receiving device 118c, so as to diagnose and/or correct the degraded operational state, such as by executing diagnostic tests, viewing system information, installing and/or configuring software or the corrective actions may be performed programmatically without human intervention (par. 40 and 81, Fig. 1, 2, and 6)] and 
transmit the generated command to the plurality of media devices via the at least one network [transmitting the corrective action, such as to install or configure software to the receiving devices (par. 40 and 81, Fig. 1, 2, and 6)].
Addair does not explicitly disclose: the analyzing the information within each received information transmission is to identify commonalities; and the media devices are associated with the identified commonalities.
Stanek teaches: the analyzing the information within each received information transmission is to identify commonalities [evaluating data from set top boxes (STBs) to determine whether the data reflect a trend (par. 23, 49, and 105)] 
the media devices are associated with the identified commonalities [the failed STBs are associated with the determined trend (par. 22-23 and 105) and the commonalities could include operational data, such as the STB version or operating code version (par. 28, 64, 75, and 105, Fig. 2)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Addair and Stanek before the effective filing date of the claimed invention to modify the system of Addair by incorporating analyzing the information within each received information transmission is to identify commonalities and the media devices are associated with the identified commonalities as disclosed by Stanek.  The motivation for doing so would have been to use the commonalities as part of developing preventive measures, such as an upgrade of the operating system version, before a failure occurs (Stanek – par. 105).  Therefore, it would have been obvious to combine the teachings of Addair and Stanek to obtain the invention as specified in the instant claim.
Regarding claims 2 and 12, Addair and Stanek teach the system of claim 1; Addair further teaches: each of the plurality of media devices comprises at least one of the following: a set-top box; a television; and a computer [receiving device 118 may be a set-top box, television, or a personal computer (par. 16-17, Fig. 1)].
Regarding claims 3 and 13, Addair and Stanek teach the system of claim 1; Addair further teaches: the predetermined number of unique media devices is a fixed number [multiple receiving devices suggests the fixed number is at least two (par. 81)].
Regarding claims 4 and 14, Addair and Stanek teach the system of claim 1; Addair further teaches: the predetermined number of unique media devices is based, at least in part, upon the number of individual media devices comprising the plurality of media devices [the system includes multiple receiving devices 118, for example Fig. 3 shows three receiving devices and the batch processing processes information about multiple receiving devices (par. 81)].
Regarding claims 5 and 15, Addair and Stanek teach the system of claim 1; Addair further teaches: the at least one repository comprises at least one of the following: a networked server; a headend; and a cloud-based system [a server (par. 61, Fig. 5).  Cable head-end (par. 15).  Internet based system (par. 19, Fig. 2)].
Regarding claims 9 and 19, Addair and Stanek teach the system of claim 1; Addair further teaches: each of the plurality of information transmissions comprises metadata [receiving operational state data (par. 36-37)].
Regarding claims 10 and 20, Addair and Stanek teach the system of claim 9; Addair further teaches: the metadata comprises information indicative of at least one of the following: content being recorded; data being received; content being retrieved and played; commands received from a user; commands received from a multiservice operator; content being received via one or more tuners; the type of content type being streamed, accessed, played or recorded; the bit rate of content being streamed accessed, played or recorded; and data anomalies [The operational state data includes information about data being received, such as a signal strength and data anomalies, such as various types of errors, including input/output system faults (par. 37 and 43-46, Fig. 3)].
Claims 6-8 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Addair et al. (US 2010/0071011 A1) in view of Stanek et al. (US 2007/0050836 A1) and further in view of Quere et al. (US 2009/0276655 A1).
Regarding claims 6 and 16, Addair and Stanek teach the system of claim 1; Quere further teaches: the command prohibiting each of the plurality of media devices from entering the identified state further comprises information to instruct each of the plurality of media devices to generate a message upon at least one display associated with each of the plurality of media devices indicative of the prohibition the identified state [Deactivating a faulty service and displaying a message to the user explaining the situation (par. 53)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Addair, Stanek, and Quere before the effective filing date of the claimed invention to modify the system of Addair and Stanek by incorporating the teachings of Quere such that the command prohibiting each of the plurality of media devices from entering the identified state further comprises information to instruct each of the plurality of media devices to generate a message upon at least one display associated with each of the plurality of media devices indicative of the prohibition the identified state.  The motivation for doing so would have been to make the user aware of the situation through on-screen messages (Quere – par. 53).  Therefore, it would have been obvious to combine the teachings of Addair and Stanek with Quere to obtain the invention as specified in the instant claim.
Regarding claims 7 and 17, Addair, Stanek, and Quere teach the system of claim 6; Quere further teaches: the at least one display comprises a television [television 2.3 (Fig. 2)].
Regarding claims 8 and 18, Addair, Stanek, and Quere teach the system of claim 6; Quere further teaches: the message is generated in response to a user attempting to place at least one of the plurality of media devices into the identified state [The user attempted to launch services, such as an application (par. 44-45) and the faulty service may be deactivated and a message displayed to the user (par. 53)].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hicks, III et al. (US 2009/0100492 A1) - Systems, Methods, And Products For Multimedia Applications Gateways.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Boyd whose telephone number is (571)270-0676. The examiner can normally be reached Monday - Friday 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER BOYD/            Examiner, Art Unit 2424                                                                                                                                                                                            /JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424